
	

113 HR 2346 IH: Secret Ballot Protection Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2346
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Roe of Tennessee
			 (for himself, Mr. Kline,
			 Mr. McKeon,
			 Mr. Wilson of South Carolina,
			 Mr. Price of Georgia,
			 Mr. Marchant,
			 Mr. Thompson of Pennsylvania,
			 Mr. Guthrie,
			 Mr. DesJarlais,
			 Mr. Rokita,
			 Mr. Bucshon,
			 Mr. Gowdy,
			 Mrs. Roby,
			 Mr. Heck of Nevada,
			 Mr. Hudson,
			 Mr. Duncan of Tennessee,
			 Mr. King of Iowa,
			 Mr. Stutzman,
			 Mr. Fincher,
			 Mr. Griffin of Arkansas, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the National Labor Relations Act to ensure the
		  right of employees to a secret ballot election conducted by the National Labor
		  Relations Board.
	
	
		1.Short titleThis Act may be cited as the
			 Secret Ballot Protection
			 Act.
		2.FindingsCongress finds that—
			(1)the importance of a secret ballot election
			 has been recognized by the United States for over 100 years;
			(2)the fundamental
			 democratic right to choose by secret ballot is the only method that ensures a
			 choice free of coercion, intimidation, irregularity, or illegality;
			(3)the recognition of
			 a labor organization by way of a private agreement, rather than a secret ballot
			 election supervised by a neutral third party, threatens an employee’s right,
			 codified in the National Labor Relations Act, to choose whether or not to be
			 represented by a labor organization; and
			(4)preserving
			 workers’ right to choose whether or not to be represented by a labor
			 organization through a secret ballot election is important to the strength of
			 the national economy.
			3.National Labor
			 Relations Act
			(a)Recognition of
			 representative
				(1)In
			 generalSection 8(a)(2) of the National Labor Relations Act (29
			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:
			 or to recognize or bargain collectively with a labor organization that
			 has not been selected by a majority of employees in a unit appropriate for such
			 purposes in a secret ballot election conducted by the Board in accordance with
			 section 9.
				(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized before the date of enactment of this
			 Act.
				(b)Election
			 required
				(1)In
			 generalSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)), as amended by subsection (c) of this section, is
			 amended—
					(A)by striking
			 and at the end of paragraph (6);
					(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(8)to cause or attempt to cause an employer to
				recognize or bargain collectively with a representative of a labor organization
				that has not been selected by a majority of employees in a unit appropriate for
				such purposes in a secret ballot election conducted by the Board in accordance
				with section
				9.
							.
					(2)ApplicationThe amendment made by paragraph (1) shall
			 not apply to collective bargaining relationships that were recognized before
			 the date of enactment of this Act.
				(c)Secret ballot
			 election required
				(1)Designation of
			 representative by secret ballotSection 9(a) of the National
			 Labor Relations Act (29 U.S.C. 159(a)), is amended—
					(A)by inserting
			 (1) after (a); and
					(B)by inserting after
			 designated or selected the following: by a secret ballot
			 election conducted by the Board in accordance with this section.
					(2)DecertificationSuch
			 section is further amended by adding at the end the following:
					
						(2)The Board shall conduct a secret ballot
				election to determine whether a labor organization certified or recognized by
				an employer as the representative for the purposes of collective bargaining is
				no longer the representative of a unit as defined in paragraph
				(1).
						.
				(3)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized before the date of enactment of this
			 Act.
				(d)Conforming
			 amendmentsSection 9(c)(1) of such Act (29 U.S.C. 159(c)(1)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 striking and that their employer declines to recognize their
			 representative as the representative defined in section 9(a) and
			 inserting by a representative; and
					(B)in clause (ii), by
			 striking section 9(a); and inserting subsection
			 (a),; and
					(2)in subparagraph
			 (B), by striking alleging and all that follows through
			 defined in section 9(a).
				4.RegulationsNot later than 6 months after the date of
			 enactment of this Act, the National Labor Relations Board shall review and
			 revise all regulations promulgated before such date to implement the amendments
			 made in this Act to the National Labor Relations Act.
		
